The opinion of the court was delivered by
Garrison, J.
This is the plaintiff’s rule to show cause. The verdict was for a part of the claim for which suit was brought. The defence interposed at the trial was the mental incapacity of the defendant. The defendant was not. called as a witness, but he was in the court during the trial and was confronted by testimony which, if uncontradicted, should have established his liability beyond the amount allowed by the verdict. It was not contradicted. The defendant’s demeanor when before the jury and his deportment when out of court being shown to us by the proofs taken under this rule, we are satisfied that the defendant was shamming in the presence of the jury and that the verdict was improperly affected thereby.
A new trial is granted.